676 S.E.2d 52 (2009)
STATE
v.
PHILIP MORRIS, et al.
No. 2A05-4.
Supreme Court of North Carolina.
March 19, 2009.
David S. Lapp, Craig A. Nielsen, Assistant Attorney Generals, for State of Maryland.
Joel M. Ressler, Chief Deputy Attorney General, for State of Pennsylvania.
Jim W. Phillips, Jr., Greensboro, Charles F. Marshall, III, Raleigh, for Lorillard.
Gregory G. Holland, Greensboro, Larry B. Sitton, Jonathan Heyl, Charlotte, for Philip Morris USA.
The following order has been entered on the motion filed on the 20th day of January 2009 by Plaintiffs for Limited Admission Pro Hac Vice of Marlene Trestman:
"Motion Allowed by order of the Court in conference this the 19th day of March 2009."